UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-53895 RIDGEWOOD ENERGY A-1 FUND, LLC (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 01-0921132 (I.R.S. Employer Identification No.) 14 Philips Parkway, Montvale, NJ07645 (Address of principal executive offices) (Zip code) (800) 942-5550 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of April 22, 2010 there are 207.7026 shares of LLC Membership Interest outstanding. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 2 Unaudited Condensed Balance Sheets as of March 31, 2010 and December 31, 2009 2 Unaudited Condensed Statements of Operations and Comprehensive Loss for the three months ended March 31, 2010, for the period February 3, 2009 (Inception) through March 31, 2009 and for the period February 3, 2009 (Inception) through March 31, 2010 3 Unaudited Condensed Statements of Cash Flows for the three months ended March 31, 2010, for the period February 3, 2009 (Inception) through March 31, 2009 and for the period February 3, 2009 (Inception) through March 31, 2010 4 Notes to Unaudited Condensed Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. (Removed and Reserved) 15 Item 5. Other Information 15 Item 6. Exhibits 16 SIGNATURES 17 1 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS RIDGEWOOD ENERGY A-1 FUND, LLC (An exploratory stage enterprise) UNAUDITED CONDENSED BALANCE SHEETS (in thousands, except share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investment in marketable securities Other current assets 3 7 Total current assets Salvage fund Oil and gas properties: Advances to operators for working interests and expenditures Unproved properties Total oil and gas properties Total assets $ $ LIABILITIES AND MEMBERS' CAPITAL Current liabilities: Due to operators $ $ Accrued expenses Total current liabilities Commitments and contingencies (Note 8) Members' capital: Manager: Deficit accumulated during the exploratory stage ) ) Manager's total ) ) Shareholders: Capital contributions (250 shares authorized; 207.7026 issued and outstanding) Syndication costs ) ) Subscription receivable - ) Deficit accumulated during the exploratory stage ) ) Shareholders' total Accumulated other comprehensive loss ) - Total members' capital Total liabilities and members' capital $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 Table of Contents RIDGEWOOD ENERGY A-1 FUND, LLC (An exploratory stage enterprise) UNAUDITED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands, except share data) For the period For the period February 3, 2009 February 3, 2009 Three months ended (Inception) through (Inception) through March 31, 2010 March 31, 2009 March 31, 2010 Revenue Oil and gas revenue $
